Mr. President, Mr. Secretary-General, Excellencies,
I have the honor to bring you the warm greetings of Iakwe from the Republic of the Marshall Islands. We find the world in an unprecedented crisis - bearing witness not only to a frightening pandemic and its accompanying economic fallout, but also to deep fractures in fundamental international cooperation.
As we all reflect on the 75th anniversary of the United Nations, we must realize that continuing with a “business as usual” approach risks further inaction at the very moment where the world needs the opposite.
Without increased leadership, the consequences for shared responsibility will be catastrophic - be the issue the financial crisis, public health, security tensions, or climate change. As a small island developing state, we can often see threats earlier or more sharply than our larger partner nations - and in the Pacific we can readily recall the deeper history of the Second World War, and the very reasons why the UN was founded. But to rise to meet contemporary challenges, the UN must improve its political relevance and be truly “fit for purpose” in both messaging and delivery.
Mr. President,
The Republic of the Marshall Islands remains one of the very few nations in the world without a single confirmed case of Covid-19. Like some of our neighbors, we undertook early measures which avoided exposure to our vulnerable population - but which have left us in a deep isolation. Our substantial populations living abroad have been exposed to serious outbreaks. And as our borders remain largely closed, we have struggled to see friends and relatives in danger and pain. Not just in our own population, but around the world, communities are all facing serious challenges - and it is an essential point of humanity that none of us is spared in our suffering.
The Pacific Islands Forum, and many multilateral and key bilateral partners have already delivered important assistance to bolster our medical capacity to address outbreaks. Yet we remain in a sharp and growing economic crisis - as one of the busiest tuna ports in the world, our economy is closely - and uniquely - dependent upon fisheries. And the very Covid measures which keep our population safe are also having an adverse impact on our revenue streams. We are fragile, and cutbacks are throwing us backwards in our basic development, at the very time we must be moving forward. It is vital that the international system strengthen approaches which recognize targeted island-tailored economic recovery strategies. We join many others in seeking to “build back better” with green resilience through a range of sustainable approaches to benefit key social sectors and the environment, actions we are already taking - but I am also increasingly concerned that without a sharp rise in leadership and multilateral cooperation, we place in doubt the prospect of building back at all.
Mr. President,
In these trying moments, the International community cannot forsake core human rights which, regardless of development status, remain universal. As a new member of the UN Human Rights Council in Geneva, we feel frustrated by the gap between ideals and realities. While there remains a growing list of bad actors who may be far beyond facilitative approaches, the Council must also continue to strengthen its ability to listen closely to vulnerable nations seeking good faith reform and progress. We know from our own history and experience the tragic results which can occur when the voices of the most vulnerable are unheard, or when politics clouds clear reality. The Marshall Islands is particularly concerned that not all are held to full account for human rights obligations - and systematic violations, including those of the largest powers.
While UN efforts to effectively address human rights need continual strengthening, we find unacceptable the persistent efforts to rewrite basic human dignity into an alleged “win win” language which devalues individual rights. Even if we are in a minority, we will not be silent on this matter.
Mr. President,
We reaffirm the 2019 BOE Declaration of the Pacific Islands Forum which establishes a contemporary pathway for regional security. It is vital that, as Small Island developing states, we work with democratic partners to maintain and strengthen our security as truly independent nations not subject to the forceful influence of larger powers. The Marshall Islands underscores the complex security environment in our Pacific region, and the need for a stronger focus on emerging and cross-cutting security drivers within fragile states, including climate change. We want to underscore the urgent need for tangible and text-based efforts towards UN Security Council reform.
Mr. President,
The wider Marshall Islands is a nation which is over 99 per cent ocean. We join our fellow Pacific nations in building upon our traditional cultural roles as stewards of the ocean. While small island developing states have a unique role in oceans discussions, a wider global response is needed to ensure that our youngest and future generations will benefit from healthy oceans. The Pacific islands have taken a leading role in working towards more sustainable tuna fishing which also ensures human rights, and a key source of global food security. Yet here too stronger international leadership and political commitment is needed. The economic lifeline in the Pacific is truly fisheries, and we urge for stronger and targeted fisheries development strategies from global finance sources - as a means towards a sustainable and truly secure future economy. This is what we intend as a “blue Pacific.” In this context, we also call on and urge the international community for a more coordinated front, through a UN platform, to combat Illegal, Unreported and Unregulated (IUU) fishing and related activities.
We look forward to realizing a rescheduled UN Oceans Summit in Portugal, as well as the Our Oceans conference in Palau later this year.
Mr. President,
Climate change is the single greatest threat to the peoples of the Pacific, including in low-lying atoll nations like the Marshall Islands. Curbing emissions now is at the core of the Paris Agreement. But binding words are not enough - change will not come from words alone.
Change relies on my fellow UN members, major emitters especially, delivering ambitious Nationally Determined Contributions this year. It relies on us all seizing the opportunity posed by the unprecedented scale of economic recovery to create a zero-carbon future. It relies on solidarity, and the resources for us all to build a better future. Change relies on protecting the most vulnerable, because those on the frontline — whether healthcare workers battling the pandemic or small island nations sounding the alarm on climate change — are critical to the survival of us all.
Small island and atoll nations like mine do not have time for paper promises. Adaptation to climate change will hold off the worst impacts if the world lives up to its promise of 1.5C. But adaptation is also a complex goal at a time when we often struggle to deliver the basics, and requires finances just as our economy is reeling from COVID-19’s effects. There are two things we need to secure our future: for the world to help us adapt to the changes that will come with a 1.5-degree temperature rise, and to make sure that that is the limit.
Mr. President,
As a former strategic UN Trusteeship, the Marshall Islands knows all too well the consequences of inaction by the international system. Between 1946 and 1958, 67 large-scale nuclear weapons were tested in the Marshall Islands including many authorized by two UN resolutions. This remains a lasting legacy which is also a contemporary challenge passed down through generations as a significant human rights challenge. No other people should ever have to bear the burdens which we know from nuclear exposure.
We remain a beacon for stronger international effort to reduce and eliminate nuclear risk. Real results, not symbolic lip service, is needed to unpack and address the often complex situations which often accompany nuclear risk. In particular, we remain alarmed over recent events in North Korea, and call for full implementation of UN Security Council resolutions.
Mr. President,
As small island developing states, the Marshall Islands and our neighbors are forever reminding the UN system and partner nations of the need for island- based strategies which fit our truly unique character. Implementation of the SAMOA Pathway for SIDS remains uneven throughout the UN system, and too often we are left with one-size fits all approaches. Next year we will present our Voluntary National Review of progress towards the UN Sustainable Development Goals. We expect to see strong steps forward, including the recent adoption of our national strategic development plan. Yet despite our ambition, so much still remains to be done in further developing an effective UN system which is truly “fit for island purpose”.
Mr. President,
The world cannot simply ignore Taiwan, as I can assure it in fact exists, and we must have open minds to ensure the 23 million people of Taiwan are not left behind, nor their humanitarian contributions taken for granted. Taiwan should be allowed to participate in an equal and dignified manner within the UN system, including the WHO, ICAO and the UNFCCC, as well as activities related to the SDGs. The vital civic space of UN premises should be opened for visits and attendance of meetings as well as for the media, regardless of origin.
Mr. President,
These are indeed difficult and trying times for international cooperation. Small and vulnerable nations cannot alone move the world. But as small nations, we often have a unique role in realizing creative and dynamic approaches. The UN setting is vital, and as member states we cannot let it further risk irrelevance at the hour when it is most needed. Optimism remains, and the truest test of character is under adversity. Urgent action by all is needed to better act with conviction- and compassion. No nation — large or small — can afford the consequences of a fragmented world.